DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claims 1, 12, and 15 claim a “two-axis fastener.”  The specification fails to disclose a two-axis fastener.  Figure 12 shows a two-axis positioning slot, but the specification is silent as to a two-axis fastener.  Figure 12 shows a fastener, with reference number 166, but further description of the fastener or reference to this element number are not found in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In lines 1-2, Claim 14 requires “an olecranon process of the ulna bone.”  In lines 5-11, Claim 15 requires “a distal end of the ulna,” “an anterior cortex of the ulna,” “a coronoid process,” “a lateral cortex of the ulna,” and “an olecranon process of the ulna bone.”  These recitations are considered to be positively reciting part of the human body.  The applicant is advised to amend these limitations to recite, for example in Claim 14, “the fifth fastener is configured to extend proximally toward an olecranon process of the ulna bone.” The applicant is advised to amend all recitations listed above in a similar manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell et al. (US 2016/0166298, hereinafter “Mighell”).
Regarding Claims 12 and 14, Mighell discloses a system for treating a fracture in a proximal ulna bone (abstract and [0035]), the system comprising a bone plate (100) having a head portion (Figure 3A, where head portion is considered the portion proximal, see annotated figure below) , a shaft portion (where shaft portion is considered the distal portion, see annotated figure below) extending from the head portion, an upper surface and a lower surface configured to engage the bone (as described in [0006]), the head portion having a first proximal-most opening (Figure 3A, proximal opening 122 and as labeled in the annotated figure below) oriented to be in a direction of a distal end of the ulna (see Figures 3A-3E), a second plurality of openings (Figure 3A, second openings as labeled in the annotated figure below) configured to be in a direction of an anterior cortex of the ulna (see Figures 3A-3E), a third plurality of openings configured to be in a direction of the anterior cortex of the ulna (Figure 3A as labeled in the annotated figure below), the third plurality of openings being oriented to be targeted differently than the second plurality of openings (see Figures 3A-3E), a fourth plurality of openings (Figure 3A as labeled in the annotated figure below) configured to be in a direction of a coronoid process and/or laterally toward a lateral cortex of the ulna (see Figures 3A-3E), and a fifth opening (Figure 3A as labeled in the annotated figure below).  Mighell further discloses a first fastener receivable within the first opening and configured to extend distally, a plurality of second fasteners receivable within the plurality of second openings and configured to extend distally, anteriorly, and/or laterally, a plurality of third fasteners receivable within the plurality of third openings and configured to extend distally, anteriorly, and/or laterally, and a plurality of fourth fasteners receivable within the plurality of fourth openings and configured to extend distally, anteriorly and/or laterally (as seen in Figures 3A-3E).  Mighell further discloses a two -axis fastener bi-axial ([0046-0047]), and a two-axis positioning slot (Figure 3A, 120, where the slot contains two-axis for length and width) disposed on the shaft portion and distally of the head portion, the two-axis positioning slot sized to allow the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction (as the slot of Mighell is capable of receiving a two-axis fastener, it would be capable of allowing the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction).

Mighell does not specifically disclose that the fifth opening is configured to be in the direction of an olecranon process of the ulna bone and the fifth fastener receivable within the fifth opening and configured to extend in a direction proximally and reverse to all of the first, second, third, and fourth fasteners.  However, Mighell does disclose that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to angle the fifth fastener in a direction proximally toward an olecranon process of the ulna bone and reverse to all of the first, second, third, and fourth fasteners with the opening targeted toward the olecranon process of the ulna bone if determined by the surgeon to be the most beneficial trajectory for treating the specific fracture of the patient.
Regarding Claim 15, Mighell discloses a bone plate for treating a fracture in a proximal ulna bone (abstract and [0035]), the bone plate (100) having a head portion (Figure 3A, where head portion is considered the portion proximal, see annotated figure below) , a shaft portion (where shaft portion is considered the distal portion, see annotated figure below) extending from the head portion, an upper surface and a lower surface configured to engage the bone (as described in [0006]), the head portion having a first proximal-most opening (Figure 3A, proximal opening 122 and as labeled in the annotated figure below) oriented in a direction of a distal end of the ulna (see Figures 3A-3E), a second plurality of openings (Figure 3A, second openings as labeled in the annotated figure below) targeted toward an anterior cortex of the ulna (see Figures 3A-3E), a third plurality of openings targeted toward the anterior cortex of the ulna (Figure 3A as labeled in the annotated figure below), the third plurality of openings being targeted differently than the second plurality of openings (see Figures 3A-3E), a fourth plurality of openings (Figure 3A as labeled in the annotated figure below) targeted toward a coronoid process and/or laterally toward a lateral cortex of the ulna (see Figures 3A-3E), and a fifth opening (Figure 3A as labeled in the annotated figure below).  Mighell further discloses a two -axis fastener bi-axial ([0046-0047]), and a two-axis positioning slot (Figure 3A, 120, where the slot contains two-axis for length and width) disposed on the shaft portion and distally of the head portion, the two-axis positioning slot sized to allow the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction (as the slot of Mighell is capable of receiving a two-axis fastener, it would be capable of allowing the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction).
Mighell does not specifically disclose that the fifth opening is targeted towards an olecranon process of the ulna bone. However, Mighell does disclose that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the opening targeted toward the olecranon process of the ulna bone if determined by the surgeon to be the most beneficial trajectory for treating the specific fracture of the patient.  
 Regarding Claim 16, Mighell discloses an elongated slot (Figure 3A, 120) having a length greater than a width (as seen in Figure 3A), where the width of the slot is greater than an outer diameter of a shaft of a fastener receivable therein (Figure 3A) such that the elongated slot permits movement of the plate in a proximal- distal direction and a medial-lateral direction.  
Regarding Claim 17, Mighell discloses that the lower surface of the plate includes a curvature at the head portion such that the upper surface is convex and the lower surface is concave (as best seen in Figure 3D, and described in [0038] for the embodiment of Figures 1A-F) and the lower surface of the head portion is contoured to approximate a proximal ulna anatomy (as described in [0036], “the bone-facing surface can be shaped to substantially conform to or mate with a corresponding plate-facing surface of the bone” – if used for an ulna as disclosed in [0035], the lower surface would be contoured to approximate the anatomy of the ulna).  
Regarding Claim 18, Mighell discloses that the plate is a universal plate and the shaft portion is straight in-plane (as seen in Figures 3A-3E).  


    PNG
    media_image1.png
    882
    608
    media_image1.png
    Greyscale



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Govey et al. (US 2018/0256226, hereinafter “Govey”). 
Regarding Claim 19, Mighell discloses the invention of Claim 15 as described above, but fails to teach that the plate is a handed plate and the shaft portion is curved with a left-handed or a right-handed curvature.  In the same art of bone fixation plates, Govey teaches a plate that is left-handed or right-handed and is not interchangeable (Figures 21A and 21B as described in [0066]).  As the bone plate of Govey can be used for the ulna ([0050]), it would have been obvious at the time that the invention was filed to modify the plate of Mighell with the handedness of Govey in order to provide an ulnar plate that is more customized in curvature to either the left or right ulna, thus providing a better approximation to the natural anatomy of the patient and a better fit. 
Regarding Claim 20, Mighell discloses the invention of Claim 15 as described above, but fails to teach that the shaft portion further comprises first and second sidewalls defining waisted edge scallops of the first side wall, where the waisted edge scallops of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indentation, and where the first and second indentations are generally aligned with a k-wire hole. In the same art of bone fixation plates, Govey teaches a plate with first and second sidewalls defining waisted edge scallops (Figure 14), where the waisted edge scallops (see Figures 12-14, scallops  are 116) of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indention (as scallops 116 are seen on either side of Figure 13, there would be first and second indentations), and where the first and second indentions are generally aligned with a k-wire hole (k-wire hole 126 as seen in Figure 14 aligns with scallops).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate of Mighell with the scallops and k-wire arrangement as taught by Govey in order to allow preferential bending between the screw holes and also to allow for preliminary fixation via k-wires. 
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Wahl (US 2016/0228167).
Regarding Claim 1, Mighell discloses a system for treating a fracture in a proximal ulna bone (abstract and [0035]), the system comprising a bone plate (100) having a head portion (Figure 3A, where head portion is considered the portion proximal, see annotated figure below) , a shaft portion (where shaft portion is considered the distal portion, see annotated figure below) extending from the head portion, an upper surface and a lower surface configured to engage the bone (as described in [0006]), the head portion having a first proximal-most opening (Figure 3A, proximal opening 122 and as labeled in the annotated figure below), a plurality of second openings (Figure 3A, second openings as labeled in the annotated figure below), and a third opening (Figure 3A as labeled in the annotated figure below), each extending from the upper surface to the lower surface. Mighell further discloses a first fastener receivable within the first opening and configured to extend distally (see Figure 3C); a plurality of second fasteners receivable within the plurality of second openings and configured to extend distally, anteriorly, and/or laterally (see Figure 3C); and a third fastener receivable within the third opening and configured to extend in a direction reverse to all of the first and second fasteners (see Figure 3C).  Please note: as first fasteners are angulated in a distal direction and second fasteners are angulated anteriorly, the third fastener angulated superiorly would be in a “reverse” direction of the first and second fasteners inasmuch as the third fastener of the present invention. Mighell additionally discloses that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]), thus the fastener directions as disclosed in Mighell are variable and therefore capable of meeting the limitations as claimed.  Mighell further discloses a two -axis fastener bi-axial ([0046-0047]), and a two-axis positioning slot (Figure 3A, 120, where the slot contains two-axis for length and width) disposed on the shaft portion and distally of the head portion, the two-axis positioning slot sized to allow the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction (as the slot of Mighell is capable of receiving a two-axis fastener, it would be capable of allowing the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction).

    PNG
    media_image2.png
    882
    608
    media_image2.png
    Greyscale


Mighell discloses the invention substantially as claimed, but fails to disclose the third opening having a protrusion on the upper surface of the plate around a first portion of the opening and a recess into the upper surface of the plate around a second portion of the opening.  Wahl teaches a bone plate system (abstract) with an opening on the upper surface of the plate (opening 180 seen in Figures 5-7) that has a protrusion on the upper surface of the plate around a first portion of the opening (protrusion seen best in Figure 7 on the upper surface of the plate insert) and a recess into the upper surface of the plate around a second portion of the opening (seen in Figure 7). As described in ([0042]) the aperture 168 can have both protrusions and countersunk surfaces (recess).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate of Mighell with the protrusions and recesses as taught by Wahl in order to provide an angulated recess for receiving the fastener with a smooth upper surface which would minimize tissue damage for the tissue surrounding the fastener head.
Regarding Claim 2, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the third fastener is capable of extending toward the olecranon process of the ulna.   
  Regarding Claim 3, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the plurality of second fasteners are capable of extending toward the coronoid process of the ulna.   
Regarding Claim 4, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the plurality of second fasteners are capable of extending toward the anterior cortex of the ulna.   
Regarding Claim 5, Mighell in view of Wahl discloses the invention of claim 1, and Mighell discloses an elongated slot (Figure 3A, 120) having a length greater than a width (as seen in Figure 3A), and the system includes a fourth fastener (as seen in Figure 3A) receivable within the elongated slot, where the width of the slot is greater than an outer diameter of the fourth fastener (Figure 3A) such that the elongated slot permits movement of the plate in a proximal- distal direction and a medial-lateral direction.  
Regarding Claim 6, Mighell in view of Wahl discloses the invention of claim 1, and further discloses that the lower surface of the plate includes a curvature at the head portion such that the upper surface is convex and the lower surface is generally concave (as best seen in Figure 3D, and described in [0038] for the embodiment of Figures 1A-F). 
Regarding Claim 7, Mighell in view of Wahl discloses the invention of claim 6, and further discloses that the lower surface of the head portion is contoured to approximate a proximal ulna anatomy (as described in [0036], “the bone-facing surface can be shaped to substantially conform to or mate with a corresponding plate-facing surface of the bone” – if used for an ulna as disclosed in [0035], the lower surface would be contoured to approximate the anatomy of the ulna).  
Regarding Claim 8, Mighell in view of Wahl discloses the invention of claim 1, and further discloses that the plate is a universal plate and the shaft portion is straight in-plane (as seen in Figures 3A-3E).  

Regarding Claim 13, Mighell discloses the invention of Claim 12 substantially as claimed as described above, but fails to disclose the fifth opening having a protrusion on the upper surface of the plate around a first portion of the opening and a recess into the upper surface of the plate around a second portion of the opening.  Wahl teaches a bone plate system (abstract) with an opening on the upper surface of the plate (opening 180 seen in Figures 5-7) that has a protrusion on the upper surface of the plate around a first portion of the opening (protrusion seen best in Figure 7 on the upper surface of the plate insert) and a recess into the upper surface of the plate around a second portion of the opening (seen in Figure 7). As described in ([0042]) the aperture 168 can have both protrusions and countersunk surfaces (recess).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Mighell with the protrusions and recesses as taught by Wahl in order to provide an angulated recess for receiving the fastener with a smooth upper surface which would minimize tissue damage for the tissue surrounding the fastener head.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Wahl in further view of Govey.
Regarding Claim 9, Mighell in view of Wahl discloses the invention of Claim 1 as described above, but fails to disclose that the plate is a handed plate and the shaft portion is curved with a left-handed or a right-handed curvature.  In the same art of bone fixation plates, Govey teaches a plate that is left-handed or right-handed and is not interchangeable (Figures 21A and 21B as described in [0066]).  As the bone plate of Govey can be used for the ulna ([0050]), it would have been obvious at the time that the invention was filed to modify the plate of Mighell in view of Wahl with the handedness of Govey in order to provide an ulnar plate that is more customized in curvature to either the left or right ulna, thus providing a better approximation to the natural anatomy of the patient and a better fit. 
Regarding Claims 10 and 11, Mighell in view of Wahl discloses the invention of Claim 1 as described above, but fails to disclose the shaft portion further comprising first and second sidewalls defining waisted edge scallops, where the waisted edge scallops of the first side wall defines a first indentation and the waisted edge scallops of the second sidewall defines a second indentation, and where the first and second indentations are generally aligned with a k-wire hole. In the same art of bone fixation plates, Govey teaches a plate with first and second sidewalls defining waisted edge scallops (Figure 14), where the waisted edge scallops (see Figures 12-14, scallops  are 116) of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indention (as scallops 116 are seen on either side of Figure 13), and where the first and second indentions are generally aligned with a k-wire hole (k-wire hole 126 as seen in Figure 14 aligns with scallops).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate of Mighell in view of Wahl with the scallops and k-wire arrangement as taught by Govey in order to allow preferential bending between the screw holes and to allow for preliminary fixation via k-wires. 
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. In response to the argument that Mighell does not disclose either alone or in combination the newly added claim limitations of a “two-axis fastener” or a “two-axis positioning slot disposed on the shaft portion and distally of the head portion, the two-axis positioning slot sized to allow the two-axis fastener to adjust the bone plate in a proximal-distal direction and medial-lateral direction” the examiner respectfully disagrees. Inasmuch as the current application discloses these newly added claim elements, so does the prior art of Mighell as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/            Examiner, Art Unit 3774                                                                                                                                                                                            

/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774